DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to A stable, liquid pharmaceutical composition comprising: a) at least one drug; b) at least one cyclodextrin; c) at least one non-aqueous solvent; and d) at least one antioxidant, wherein the at least one drug, independent of the at least one cyclodextrin, is moderately soluble in the at least one non-aqueous solvent, and the at least one cyclodextrin, independent of the at least one drug, is sparingly soluble in the at least one non-aqueous solvent, classified in various classes, dependent on each compound present in the composition, at least in A61K 47/40.
II. Claims 20-21, drawn to a method of treating cancer comprising the administration of an effective amounts of a stable, liquid pharmaceutical composition comprising: a) at least one drug; b) at least one cyclodextrin; c) at least one non-aqueous solvent; and d) at least one antioxidant, wherein the at least one drug, independent of the at least one cyclodextrin, is moderately soluble in the at least one non-aqueous solvent, and the at least one cyclodextrin, independent of the at least one drug, is sparingly soluble in the at least one non-aqueous solvent, to a mammal in need thereof, classified in various classes, dependent on the compounds present in the composition, and the cancer, at least in A61K 47/40 and A61P 35/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process of using that product, for instance, alleviation of oxidative stress.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
If Applicant elects Group I, Applicant must elect: 
(i) each compound in a single disclosed stable, liquid pharmaceutical composition; elect for each of (i-a), (i-b), (i-c) and (i-d), and if present, from (i-e)-(i-h):
(i-a) a single drug or a single disclosed mixture of drugs; elect each drug compound present from the compounds recited in claim 2 or 4 (e.g., bendamustine HCl; claim 4), or alternately, elect each single disclosed drug from the specification;
(i-b) a single cyclodextrin or a single disclosed mixture of cyclodextrins; elect each present, from claim 5 or 6 (e.g., hydroxyl propyl-β-cyclodextrin), or alternately, elect each single disclosed cyclodextrin from the specification;

(i-d) a single antioxidant or a single disclosed mixture of antioxidants; elect each antioxidant, from claims 12-13 (e.g., a mixture of monothioglycerol and tocopherol, claim 13), or, alternately, elect each single antioxidant compound from the specification;
(i-e) if present (claim 9), elect each additional solvent, from claim 10 (e.g., water);
(i-f) if present (claim 14), elect each pharmaceutically acceptable excipient compound, from the specification, reading on claim 15 or 16 (e.g., sodium hydroxide as an alkalizer);
(i-g) if present (claim 17), elect each solubilizer compound from the claim 18 (e.g., a salt forming agent); and
(i-h) if present (claim 19), elect a single disclosed additional therapeutic agent (e.g., heparin, from [048])
For instance, the election of (i-a) benamustine HCl, (i-b) hydroxyl propyl-β-cyclodextrin, (i-c) PEG 400 and (i-d) monothioglycerol, without species under (i-e), (i-f), (i-g), would correspond to disclosed formulation 6 and satisfy this requirement.
 (Note: Applicant is cautioned that the election of a combination of components not disclosed as originally filed may be considered New Matter.)
If Applicant elects Group II, Applicant must elect under each of (i) and (ii): 
(i) each compound in a single disclosed stable, liquid pharmaceutical composition; elect for each of (i-a), (i-b), (i-c) and (i-d):
(i-a) a single drug or a single disclosed mixture of drugs; elect each drug compound present from the compounds recited in claim 2 or 4 (e.g., bendamustine HCl; claim 4), or alternately, elect each single disclosed drug from the specification;
(i-b) a single cyclodextrin or a single disclosed mixture of cyclodextrins; elect each present, from claim 5 or 6 (e.g., hydroxyl propyl-β-cyclodextrin), or alternately, elect each single disclosed cyclodextrin from the specification;
(i-c) a single non-aqueous solvent or a single disclosed mixture of solvents; elect each non-aqueous solvent, from claim 7 or 8 (e.g., PEG 400), or, alternately, elect each single non-aqueous solvents, from the specification; and
(i-d) a single antioxidant or a single disclosed mixture of antioxidants; elect each antioxidant, from claims 12-13 (e.g., a mixture of monothioglycerol and tocopherol, claim 13), or, alternately, elect each single antioxidant compound from the specification; 
For instance, the election of (i-a) benamustine HCl, (i-b) hydroxyl propyl-β-cyclodextrin, (i-c) PEG 400 and (i-d) monothioglycerol, without species under (i-e), (i-f), (i-g), would correspond to disclosed formulation 6 and satisfy this requirement.
Note: Applicant is cautioned that the election of a combination of components not disclosed as originally filed may be considered New Matter.)
and
(ii) a single cancer from claim 21 (e.g., chronic lymphocytic leukemia).
The species are independent or distinct because the claims to the specie recite the mutually exclusive characteristics thereof; each unique combination of ingredients under (i), corresponds to a unique composition, having unique chemical and physical properties, and made with a unique combination of ingredients; each cancer, (ii) has a unique type, etiology, and corresponds to a unique patient population. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 5, 7, 10, 12, 14-15, 17-18, 19, 20, 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611